*7ON REHEARING GRANTED
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ and have heard argument of the parties. Upon further consideration of the cause, we conclude that no direct conflict of decisions exists as required by Article V, Section 3(b)(3), Florida Constitution. Therefore, the writ must be and is hereby discharged.
It is so ordered.
ROBERTS, OVERTON and ENGLAND, JJ., and RUDD, Circuit Judge, concur.
ADKINS, C. J., BOYD, J., and HARDING, Circuit Judge, dissent.